





EXHIBIT 10.1


$125,000,000
Perficient, Inc.

2.375% Convertible Senior Notes due 2023


PURCHASE AGREEMENT
September 5, 2018


JEFFERIES LLC
NOMURA SECURITIES INTERNATIONAL, INC.
As Representatives of the
Initial Purchasers listed in
Schedule I hereto
c/o Jefferies LLC
520 Madison Avenue
New York, New York 10022
c/o Nomura Securities International, Inc.
309 West 49th Street
New York, New York 10019
Ladies and Gentlemen:
Perficient, Inc., a Delaware corporation (the “Company”) hereby agrees with you
as follows:
1.Issuance of Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the initial purchasers listed in
Schedule I hereto (collectively, the “Initial Purchasers”), for whom Jefferies
LLC and Nomura Securities International, Inc. are acting as representatives (in
such capacity, the “Representatives”), $125,000,000 in aggregate principal
amount of 2.375% Convertible Senior Notes due 2023 (the “Initial Securities”).
The Initial Securities will be issued pursuant to an indenture (the
“Indenture”), to be dated as of September 11, 2018, by and among the Company and
U.S. Bank National Association, as trustee (the “Trustee”). In addition, the
Company has granted to the Initial Purchaser an option to purchase up to an
additional $18,750,000 aggregate principal amount of its 2.375% Convertible
Senior Notes due 2023 on the terms and conditions and for the purposes set forth
in Section 2 (the “Option Securities” and, together with the Initial Securities,
the “Securities”). The Securities will be convertible into cash and/or duly and
validly issued, fully paid and non-assessable shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), including any such
shares issuable upon conversion in connection with a “make-whole fundamental
change” (as defined in the Final Offering Memorandum (as




US-DOCS\102962941.8

--------------------------------------------------------------------------------




hereinafter defined)) (such shares, the “Conversion Shares”), on the terms, and
subject to the conditions, set forth in the Indenture. Capitalized terms used,
but not defined herein, shall have the meanings set forth in the “Description of
the Notes” section of the Final Offering Memorandum.
The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”). The Company has prepared (i) a preliminary
offering memorandum, dated September 4, 2018 (the “Preliminary Offering
Memorandum”), (ii) a pricing term sheet, dated the date hereof, attached hereto
as Schedule II, which includes pricing terms and other information with respect
to the Securities and the Conversion Shares (the “Pricing Supplement”), and
(iii) the Final Offering Memorandum, in each case, relating to the offer and
sale of the Securities (the “Offering”). The Preliminary Offering Memorandum and
the Pricing Supplement are collectively referred to herein as the “Time of Sale
Document.” All references in this Agreement to the Preliminary Offering
Memorandum, the Time of Sale Document or the Final Offering Memorandum include,
unless expressly stated otherwise, (i) all amendments or supplements thereto,
(ii) all documents, financial statements and schedules and other information
contained, incorporated by reference or deemed incorporated by reference therein
(and references in this Agreement to such information being “contained,”
“included” or “stated” (and other references of like import) in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
shall be deemed to mean all such information contained, incorporated by
reference or deemed incorporated by reference therein) and (iii) any offering
memorandum “wrapper” to be used in connection with offers to sell, solicitations
of offers to buy or sales of the Securities in non-U.S. jurisdictions.
2.    Terms of Offering. The Initial Purchasers have advised the Company, and
the Company understands, that the Initial Purchasers will make offers to sell
(the “Exempt Resales”) some or all of the Securities purchased by the Initial
Purchasers hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) whom the Initial Purchasers reasonably
believe are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A
under the Securities Act). As used herein, “Time of Sale” means 8:30 a.m. (New
York City time) on the business day immediately following the date of this
Agreement.
This Agreement, the Indenture and the Securities are collectively referred to
herein as the “Documents”, and the transactions contemplated hereby and thereby
are collectively referred to herein as the “Transactions.”
3.    Purchase, Sale and Delivery.
(a)    On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Initial Purchasers, and the Initial
Purchasers, severally and not jointly, agree to purchase from the Company, the
aggregate principal amount of


2


US-DOCS\102962941.8

--------------------------------------------------------------------------------




Initial Securities set forth opposite such Initial Purchaser’s name in Schedule
I hereto at a purchase price of 97.00% of the aggregate principal amount
thereof.
(b)    The Company hereby grants to the Initial Purchasers an option to purchase
up to $18,750,000 in aggregate principal amount of Option Securities at the same
purchase price as set forth above in Section 3(a) for the Initial Securities.
Such option is granted solely for the purpose of covering sales of Securities in
excess of the aggregate principal amount of Initial Securities in the sale of
Initial Securities. The option may be exercised in whole or in part by written
notice being given to the Company by the Initial Purchasers; provided that such
option may be exercised only once. Such notice shall set forth the aggregate
principal amount of Option Securities as to which the option is being exercised,
the names in which the principal amount of Option Securities are to be
registered, the denominations in which the Option Securities are to be issued
and the date and time, as determined by the Representatives, when the Option
Securities are to be delivered; provided, however, that, subject to the
immediately following sentence, this date and time shall not be earlier than the
Initial Closing Date, and if later than the Initial Closing Date, shall not be
earlier than the second business day after the date on which the option shall
have been exercised nor later than the fifth business day after the date on
which the option shall have been exercised. Notwithstanding anything to the
contrary herein, in no event will the date when the Option Securities are to be
delivered be later than the thirteenth calendar day from, and including, the
Initial Closing Date. If any Optional Securities are to be purchased, each
Initial Purchaser, severally and not jointly, agrees to purchase from the
Company the principal amount of Option Securities that bears the same proportion
to the total principal amount of Option Securities to be purchased as the total
principal amount of Initial Securities.
(c)    Delivery to the Initial Purchasers of and payment for the Initial
Securities shall be made at a closing (the “Initial Closing”) to be held at
10:00 a.m., New York City time, on September 11, 2018 (the “Initial Closing
Date”) and delivery to the Initial Purchasers of and payment for the Option
Securities shall be made at a closing (the “Option Closing” and, together with
the Initial Closing, a “Closing”) to be held at a date and time specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase the Option Securities (the “Option Closing Date” and, together with the
Initial Closing Date, a “Closing Date”), in each case, at the New York City
offices of Latham & Watkins LLP (or such other place as shall be reasonably
acceptable to the Representatives).
(d)    The Company shall deliver to the Initial Purchasers one or more
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form, registered in such names and denominations
as the Initial Purchasers may request, against payment by the Initial Purchasers
of the purchase price therefor by immediately available federal funds bank wire
transfer to such bank account or accounts as the Company shall designate to the
Initial Purchasers at least two business days prior to the Closing. The
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form shall be made available to the Initial
Purchasers for inspection at the New York City offices of Latham & Watkins LLP
(or such other place as shall be reasonably acceptable to the Representatives)
not later


3


US-DOCS\102962941.8

--------------------------------------------------------------------------------




than 10:00 a.m. New York City time one business day immediately preceding the
applicable Closing Date. Securities to be represented by one or more definitive
global securities in book-entry form will be deposited on the Closing Date, by
or on behalf of the Company, with The Depository Trust Company (“DTC”) or its
designated custodian, and registered in the name of Cede & Co.
4.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each Initial Purchaser that, as of the date hereof
and as of the applicable Closing Date:
(a)
Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the Final
Offering Memorandum and (iii) any marketing materials (including any roadshow or
investor presentation materials) or other written communications, in each case
used in accordance with Section 5(c) hereof (each such communication by the
Company or its agents or representatives described in this clause (iii), a
“Company Additional Written Communication”).

(b)
No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
Time of Sale, did not include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (ii) the Final
Offering Memorandum, as of its date, did not, and, at the Closing Date, will not
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (iii) each Company Additional
Written Communication does not conflict with the information contained in the
Time of Sale Document or the Final Offering Memorandum, and when taken together
with the Time of Sale Document, did not, and, at the Closing Date, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except in each case that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser and furnished to the Company in writing by any
Initial Purchaser through the Representatives expressly for use in the Time of
Sale Document or the Final Offering Memorandum as set forth in Section 13. No
injunction or order has been issued that either (i) asserts that any of the
Transactions is subject to the registration requirements of the Securities Act
or (ii) would prevent or suspend the issuance or sale of any of the Securities
or the use of the Time of Sale Document or the Final Offering Memorandum in any
jurisdiction, and no proceeding for either such purpose has commenced or is
pending or, to the knowledge of the Company, is contemplated.

(c)
Documents Incorporated by Reference. The documents incorporated or deemed to be
incorporated by reference in the Time of Sale Document or the Final Offering



4


US-DOCS\102962941.8

--------------------------------------------------------------------------------




Memorandum, at the time they were or hereafter are filed with the SEC, complied
or will comply, as applicable, in all material respects with the requirements of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
of the SEC thereunder (collectively, the “Exchange Act”) and did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. There
are no contracts or other documents required to be described in such
incorporated documents or to be filed as exhibits to such incorporated documents
which have not been described or filed as required. The Company is subject to,
and is in compliance in all material respects with, the reporting requirements
of Section 13 and Section 15(d), as applicable, of the Exchange Act.
(d)
Preparation of the Financial Statements. The audited consolidated financial
statements and related notes of the Company and the Subsidiaries contained or
incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum (the “Financial Statements”) present fairly the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries, as of the respective dates and for the respective periods to which
they apply. Such Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved and the
requirements of Regulation S-X. The summary financial data set forth under the
caption “Summary – Summary Historical Consolidated Financial Information” in the
Time of Sale Document and the Final Offering Memorandum has been prepared on a
basis consistent with that of the Financial Statements and present fairly the
financial position and results of operations of the Company and its consolidated
Subsidiaries as of the respective dates and for the respective periods
indicated. All disclosures contained in the Time of Sale Document and the Final
Offering Memorandum that constitute non-GAAP financial measures (as defined by
the rules and regulations under the Exchange Act) comply in all material
respects with Regulation G under the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable. All other financial,
statistical and market and industry data and forward-looking statements (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Document and the Final Offering Memorandum
are fairly and accurately presented in all material respects, are based on or
derived from sources that the Company believes to be reliable and accurate and
are presented on a reasonable basis. No other financial statements or supporting
schedules are required to be included in the Time of Sale Document or the Final
Offering Memorandum. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Time of Sale Document and
the Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the SEC’s rules and
guidelines applicable thereto.

(e)
Disclosure Controls and Procedures. The Company and the Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to provide reasonable assurance
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including controls and procedures designed to



5


US-DOCS\102962941.8

--------------------------------------------------------------------------------




ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act. The statements relating to disclosure controls and
procedures made by the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company in the
certifications required by the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith are complete and correct as of
the date such statements were made.
(f)
Independent Accountants. KPMG LLP, who have certified and expressed their
opinion with respect to the financial statements including the related notes
thereto and supporting schedules contained in the Time of Sale Document and the
Final Offering Memorandum, are (i) an independent registered public accounting
firm with respect to the Company and the Subsidiaries within the applicable
rules and regulations adopted by the SEC and as required by the Securities Act,
(ii) in compliance in all material respects with the applicable requirements
relating to the qualification of accountants under Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (United States) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

(g)
No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) neither the Company nor any of the Subsidiaries has
incurred any liabilities, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and the
Subsidiaries, taken as a whole, or has entered into any transactions not in the
ordinary course of business that are material, individually or in the aggregate,
to the Company and the Subsidiaries, taken as a whole, (ii) there has not been
any decrease in the capital stock or any increase in any short-term or long-term
indebtedness of the Company or the Subsidiaries, in each case, that is material
to the Company and the Subsidiaries, taken as a whole, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company, and (iii) there has not been any material adverse change, or any
development that would reasonably be expected to result in a material adverse
change, in the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole (each of clauses (i), (ii) and (iii), a “Material
Adverse Change”).

(h)
Rating Agencies. No “nationally recognized statistical rating organization” (as
that term is used in Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act) (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) to retain any rating assigned to the Company
or any of the Subsidiaries or to any securities of the Company or any of the
Subsidiaries or (ii) has indicated to the



6


US-DOCS\102962941.8

--------------------------------------------------------------------------------




Company that it is considering (A) the downgrading, suspension, or withdrawal
of, or any review (or of any potential or intended review) for a possible change
in, any rating so assigned (including, without limitation, the placing of any of
the foregoing ratings on credit watch with negative or developing implications
or under review with an uncertain direction) or (B) any change in the outlook
for any rating of the Company or any of the Subsidiaries or any securities of
the Company or any of the Subsidiaries.
(i)
Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the “Subsidiaries”). Each Subsidiary that is
a Foreign Restricted Subsidiary has an asterisk (“*”) next to its name on such
schedule.

(j)
Incorporation and Good Standing of the Company and its Subsidiaries. The Company
and each of the Subsidiaries (i) has been duly organized or formed, as the case
may be, is validly existing and is in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, (B) the
ability of the Company or any Subsidiary to perform its obligations in all
material respects under any Document, (C) the validity or enforceability of any
of the Documents, or (D) the consummation of any of the Transactions (each, a
“Material Adverse Effect”).

(k)
Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock or other equity interests of the Company and
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of, and are not subject
to, any preemptive or similar rights. The Securities, the Conversion Shares and
all other outstanding shares of capital stock or other equity interests of the
Company conform in all material respects to the descriptions thereof set forth
in the Time of Sale Document and the Final Offering Memorandum. The Conversion
Shares have been duly authorized and reserved for issuance upon such conversion
by all necessary corporate action and such shares, when issued upon such
conversion in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable; no holder of the Conversion Shares will
be subject to personal liability by reason of being such a holder; and the
issuance of the Conversion Shares upon such conversion will not be subject to
the preemptive or other similar rights of any securityholder of the Company.
None of the outstanding shares of Common Stock was issued in violation of any
preemptive rights or other similar rights granted by the Company to any
securityholder of the Company. All of the outstanding shares of capital stock or
other equity interests of each of the Subsidiaries are owned, directly or



7


US-DOCS\102962941.8

--------------------------------------------------------------------------------




indirectly, by the Company, free and clear of all liens, security interests,
mortgages, pledges, charges, equities, claims or restrictions on transferability
or encumbrances of any kind (collectively, “Liens), other than Permitted Liens.
“Permitted Liens” means: (i) Liens for Taxes not yet due and payable or for
Taxes being contested in good faith through appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP in the
Financial Statements or for Taxes that may thereafter be paid without penalty;
(ii) statutory and contractual Liens of landlords with respect to leased real
property; (iii) Liens of carriers, warehousemen, mechanics, materialmen and
repairmen or other like Liens incurred in the ordinary course for which amounts
are not due and payable or amounts that are not delinquent and which are not,
individually or in the aggregate, material to the Company, (iv) in the case of
the real property, in addition to items (i), (ii), and (iii), zoning, building,
or other restrictions, variances, covenants, rights of way, encumbrances,
easements and other irregularities in title or similar matters of fact or
record, none of which, individually or in the aggregate interfere (or would
reasonably be expected to interfere) in any material respect with the conduct of
the Company’s as it is currently conducted; (v) in the case of Intellectual
Property, non-exclusive third party license agreements entered into in the
ordinary counsel; and (vi) with respect to any equity securities of the Company
or any Subsidiary, (x) the provisions of the organizational documents of the
Company or such Subsidiary, (y) the restrictions imposed by the Securities Act
and the securities or “Blue Sky” laws of certain U.S. state or non-U.S.
jurisdictions, and (z) any Liens imposed by that certain Credit Agreement, as
amended, dated as of June 9, 2017, among the Company, Wells Fargo Bank, National
Association, as administrative agent and the other lenders parties thereto.
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, there are no outstanding (A) options, warrants, preemptive rights,
rights of first refusal or other rights to purchase from the Company or any of
the Subsidiaries, (B) agreements, contracts, arrangements or other obligations
of the Company or any of the Subsidiaries to issue or (C) other rights to
convert any obligation into or exchange any securities for, in the case of each
of clauses (A) through (C), shares of capital stock of or other ownership or
equity interests in the Company or any of the Subsidiaries.
(l)
Legal Power and Authority. The Company has all necessary power and authority to
execute, deliver and perform its obligations under the Documents to which it is
a party and to consummate the Transactions.

(m)
This Agreement and the Indenture. This Agreement has been duly and validly
authorized, executed and delivered by the Company. The Indenture has been duly
and validly authorized by the Company and, at the Initial Closing Date, will
have been duly executed and delivered by the Company and will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, this Agreement and the Indenture will conform in
all material



8


US-DOCS\102962941.8

--------------------------------------------------------------------------------




respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum.
(n)
The Securities. The Securities have each been duly and validly authorized by the
Company and, when issued and delivered to and paid for by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute legal,
valid and binding obligations of the Company, entitled to the benefit of the
Indenture, and enforceable against the Company in accordance with its terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought. When executed and delivered, the
Securities will be in the form contemplated by the Indenture.

(o)
Compliance with Existing Instruments. Neither the Company nor any of the
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), applicable to any of them or
any of their respective properties; or (iii) in breach of or default under any
bond, debenture, note, loan or other evidence of indebtedness, indenture,
mortgage, deed of trust, lease or any other agreement or instrument to which any
of them is a party or by which any of them or their respective property is bound
(collectively, the “Applicable Agreements”), except, in the case of clauses (ii)
and (iii) for such violations, breaches or defaults that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All Applicable Agreements are in full force and effect and are legal, valid and
binding obligations, other than as disclosed in the Time of Sale Document and
the Final Offering Memorandum or to the extent that the failure to be in full
force and effect or a legal, valid and binding obligation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There exists no condition that, with the passage of time or
otherwise, would constitute (a) a violation of such Charter Documents or
Applicable Laws, (b) a breach of or default or a “Debt Repayment Triggering
Event” (as defined below) under any Applicable Agreement or (c) result in the
imposition of any penalty or the acceleration of any indebtedness, except, in
the case of clauses (b) and (c) for such, breaches, defaults or impositions that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As used herein, a “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of the Subsidiaries or any of their respective properties.



9


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(p)
No Conflicts. Neither the execution, delivery or performance of the Documents
nor the consummation of any of the Transactions (including the use of proceeds
from the sale of the Securities as described in the Time of Sale Document and
the Final Offering Memorandum under the caption “Use of Proceeds”) will conflict
with, violate, constitute a breach of or a default (with the passage of time or
otherwise) or a Debt Repayment Triggering Event under, or result in the
imposition of a Lien on any assets of the Company or any of its Subsidiaries,
the imposition of any penalty or a Debt Repayment Triggering Event under or
pursuant to (i) the Charter Documents, (ii) any Applicable Agreement, (iii) any
Applicable Law or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting the Company except, in the case
of clauses (ii) and (iii) for such conflicts, violations, breaches, defaults or
impositions that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(q)
No Consents. No consent, approval, authorization, order, filing or registration
of or with any Governmental Authority or third party is required for execution,
delivery or performance of the Documents or the consummation of the
Transactions, except (i) those that have been official or made, as the case may
be, that are in full force and effect, (ii) as may be required under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions or other
non-U.S. laws applicable to the purchase of the Securities outside the U.S. in
connection with the Transactions, and (iii) the filing of such Current Reports
on Form 8-K under the Exchange Act as may be required in connection with the
performance of the Documents or the consummation of the Transactions.

(r)
No Material Applicable Laws or Proceedings. (i) No Applicable Law shall have
been enacted, adopted or issued shall have been passed or issued, (ii) no stop
order suspending the qualification or exemption from qualification of any of the
Securities in any jurisdiction shall have been issued and no proceeding for that
purpose shall have been commenced or, to the Company’s knowledge, after due
inquiry, be pending or contemplated as of the applicable Closing Date and (iii)
there is no action, claim, suit, demand, hearing, notice of violation or
deficiency, or proceeding pending or, to the knowledge of the Company or any of
the Subsidiaries, after due inquiry, threatened or contemplated by Governmental
Authorities or threatened by others (collectively, “Proceedings”) that, with
respect to clauses (i), (ii) and (iii) of this paragraph (A) would restrain,
enjoin, prevent or interfere with the consummation of the Offering or any of the
Transactions or (B) would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(s)
All Necessary Permits. Each of the Company and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (“Permits”), except where the failure to possess
such Permits would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; each of the Company and the Subsidiaries has
fulfilled and performed all of its obligations with respect to such Permits,
except where the failure



10


US-DOCS\102962941.8

--------------------------------------------------------------------------------




to have fulfilled or performed such Permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; no event
has occurred which allows, or after notice or lapse of time would allow,
revocation or termination of any such Permit or has resulted, or after notice or
lapse of time would result, in any other impairment of the rights of the holder
of any such Permit, except where such revocation, termination or impairment
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and none of the Company or the Subsidiaries has
received or has any reason to believe it will receive any notice of any
proceeding relating to revocation or modification of any such Permit, except as
described in the Time of Sale Document and the Final Offering Memorandum or
except where such revocation or modification would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(t)
Title to Properties. Each of the Company and the Subsidiaries has good,
marketable and valid title to all real property owned by it and good title to
all personal property owned by it and good and valid title to all leasehold
estates in real and personal property being leased by it and, as of the
applicable Closing Date, will be free and clear of all Liens other than
Permitted Liens. All Applicable Agreements to which the Company or any of the
Subsidiaries is a party or by which any of them is bound are valid and
enforceable against each of the Company or such Subsidiary, as applicable, and
are valid and enforceable against the other party or parties thereto and are in
full force and effect with only such exceptions as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(u)
Tax Law Compliance. All Tax (as hereinafter defined) returns required to be
filed by the Company and each of the Subsidiaries have been filed and all such
returns are true, complete and correct in all material respects. All material
Taxes that are due from the Company and the Subsidiaries have been paid other
than those (i) currently payable without penalty or interest or (ii) being
contested in good faith and by appropriate proceedings and for which adequate
accruals have been established in accordance with generally accepted accounting
principles of the United States, applied on a consistent basis throughout the
periods involved (“GAAP”). To the knowledge of the Company, after due inquiry,
there are no actual or proposed Tax assessments against the Company or any of
the Subsidiaries that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement, the
term “Tax” and “Taxes” shall mean all U.S. and non-U.S. federal, state, local
and taxes, and other assessments of a similar nature (whether imposed directly
or through withholding), including any interest, additions to tax or penalties
applicable thereto.

(v)
Intellectual Property Rights. Each of the Company and the Subsidiaries owns, or
is licensed under, and has the right to use, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, domain names and trade names
(collectively, “Intellectual Property”) necessary for the conduct of its
businesses in all material respects. As of the applicable Closing Date, the
Intellectual Property will be free and clear of all Liens, other than Permitted
Liens. The Company is not a party to, or bound by, any options, licenses or
agreements



11


US-DOCS\102962941.8

--------------------------------------------------------------------------------




with respect to the intellectual property rights of any other person or entity
that are necessary to be described in the Time of Sale Document or the Final
Offering Memorandum to avoid a material misstatement or omission and are not
described therein. No claims or notices of any potential claim have been
asserted by any person challenging the use of any such Intellectual Property by
the Company or any of the Subsidiaries or questioning the validity or
effectiveness of any Intellectual Property or any license or agreement related
thereto, other than any claims that, if successful, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. None
of the Intellectual Property has been obtained or used by the Company or any of
the Subsidiaries in violation of any contractual obligation binding on the
Company or any of the Subsidiaries or, to the Company or any of the
Subsidiaries’ knowledge, its officers, directors or employees or otherwise in
violation of the rights of any person, except where any such violation would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect..
(w)
ERISA Matters. Each of the Company, the Subsidiaries and each ERISA Affiliate
(as hereinafter defined) has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to Section
302 of ERISA, which the Company, the Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”). None of
the Company, the Subsidiaries or any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA, except as would not reasonably be expected to have a Material Adverse
Effect. “ERISA Affiliate” means a corporation, trade or business that is, along
with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

(x)
Labor Matters. (i) The Company is not party to or bound by any collective
bargaining agreement with any labor organization; (ii) to the knowledge of the
Company, after due inquiry, no union organizing or decertification activities
are taking place or threatened or union representation petition pending that,
could, individually or in the aggregate, have a Material Adverse Effect; (iii)
no labor strike, work stoppage, slowdown or other material labor dispute is
pending against the Company, or, to the Company’s knowledge, after due inquiry,
threatened against the Company; (iv) there is no worker’s compensation
liability, experience or matter that could be reasonably expected to have a
Material Adverse Effect; (v) to the knowledge of the Company, after due inquiry,
there is no threatened or pending liability against the Company pursuant to the
Worker Adjustment Retraining and Notification Act of 1988, as amended (“WARN”),
or any similar state or local law; (vi) there is no employment-related charge,
complaint, grievance, investigation, unfair labor practice claim or inquiry of
any kind, pending against the Company that could, individually or in the
aggregate, have a Material Adverse Effect; and (vii) to the knowledge of the
Company, after due inquiry, no employee or agent of the Company has



12


US-DOCS\102962941.8

--------------------------------------------------------------------------------




committed any act or omission giving rise to liability for any violation
identified in subsection (v) and (vi) above, other than such acts or omissions
that would not, individually or in the aggregate, have a Material Adverse
Effect.
(y)
Compliance with Environmental Laws. Each of the Company and the Subsidiaries is
(i) in compliance with any and all applicable U.S. or non-U.S. federal, state
and local laws and regulations relating to health and safety, or the pollution
or the protection of the environment or hazardous or toxic substances of wastes,
pollutants or contaminants (“Environmental Laws”), (ii) has received and is in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its respective businesses and (iii) has
not received notice of, and is not aware of, any actual or potential liability
for damages to natural resources or the investigation or remediation of any
disposal, release or existence of hazardous or toxic substances or wastes,
pollutants or contaminants, in each case except, with respect to each of clauses
(i), (ii) and (iii), where such non-compliance with Environmental Laws, failure
to receive and comply with required permits, licenses or other approvals, or
liability would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of the Subsidiaries
has been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
any similar U.S. or non-U.S. state or local Environmental Laws or regulation
requiring the Company or any of the Subsidiaries to investigate or remediate any
pollutants or contaminants, except where such requirements would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business. In the ordinary course of its business, the Company periodically
reviews the effects of Environmental Laws on the business, operations and
properties of the Company and the Subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review, the Company has
reasonably concluded that such associated costs would not reasonably be expected
to have a Material Adverse Effect.

(z)
Insurance. Each of the Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. All policies of insurance insuring the Company or any of the
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect. The Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause. Neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for, and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business



13


US-DOCS\102962941.8

--------------------------------------------------------------------------------




at a cost that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(aa)
Accounting System. The Company and each of the Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. The Company’s independent
auditors and board of directors have been advised of: (i) all “material
weaknesses” and “significant deficiencies” (each, as defined in Rule 12b-2 of
the Exchange Act), if any, in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls (whether or not remediated); all such material weaknesses and
significant deficiencies, if any, have been disclosed in the Time of Sale
Document and the Final Offering Memorandum in all material respects; and since
the date of the most recent evaluation of such disclosure controls and
procedures and internal controls, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(bb)
Use of Proceeds; Solvency; Going Concern. All indebtedness represented by the
Securities is being incurred for proper purposes and in good faith. On the
applicable Closing Date, after giving pro forma effect to the Offering and the
use of proceeds therefrom described under the caption “Use of Proceeds” in the
Time of Sale Document and Final Offering Memorandum, the Company (i) will be
Solvent (as hereinafter defined), (ii) will have sufficient capital for carrying
on its business and (iii) will be able to pay its debts as they mature. As used
in this paragraph, the term “Solvent” means, with respect to a particular date,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of the Company is not less than the total amount required
to pay the liabilities of the Company on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company is able to pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement and the Time of Sale Document and
Final Offering Memorandum, the Company is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (iv) the Company
is not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged; and (v)  the Company is not otherwise
insolvent under the standards set forth in Applicable Laws.



14


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(cc)
No Price Stabilization or Manipulation. Neither the Company nor any of its
Affiliates has and, to the Company’s knowledge, after due inquiry, no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company, whether to facilitate the sale or resale of any of the
Securities or otherwise, (ii) sold, bid for, purchased, or paid anyone any
compensation for soliciting purchases of, any of the Securities, or (iii) except
as disclosed in the Time of Sale Document and the Final Offering Memorandum,
paid or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.

(dd)
No Registration Required Under the Securities Act or Qualification Under the
TIA. Without limiting any provision herein, no registration under the Securities
Act and no qualification of the Indenture under the Trust Indenture Act of 1939,
as amended (the “TIA”), is required for the offer or sale of the Securities to
the Initial Purchasers as contemplated hereby or for the Exempt Resales,
assuming (i) that the purchasers in the Exempt Resales are QIBs, (ii) the
accuracy of the Initial Purchasers’ representations contained herein regarding
the absence of general solicitation in connection with the sale of the
Securities to the Initial Purchasers and in the Exempt Resales and the due
performance by the Initial Purchasers of their covenants and agreements
contained herein and (iii) compliance by the Initial Purchasers with the
offering and transfer procedures described in the the Preliminary Offering
Memorandum, the Time of Sale Document and the Final Offering Memorandum.

(ee)
Rule 144A; No Integration. The Securities will be, upon issuance, eligible for
resale pursuant to Rule 144A under the Securities Act and no other securities of
the Company are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Company have been offered,
issued or sold by the Company or any of its Affiliates within the six-month
period immediately prior to the date hereof that would be integrated with the
offering of the Securities contemplated by this Agreement; and the Company does
not have any intention of making, and will not make, an offer or sale of such
securities of the Company, for a period of six months after the date of this
Agreement. As used in this paragraph, the terms “offer” and “sale” have the
meanings specified in Section 2(a)(3) of the Securities Act.

(ff)
No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities of
the Company or any “Affiliate” registered for sale under a registration
statement, except for rights as have been duly waived.

(gg)
Margin Requirements. None of the Transactions or the application of the proceeds
of the Securities will violate or result in a violation of Section 7 of the
Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part 220),
Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of the
Board of Governors of the Federal Reserve System).



15


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(hh)
Investment Company Act. The Company has been advised of the Investment Company
Act of 1940, as amended, and the rules and regulations of the SEC thereunder
(collectively, the “Investment Company Act”); as of the date hereof and, after
giving effect to the Offering and the use of proceeds of the Offering, the
Company is not and will not be an “investment company” that is required to be
registered under the Investment Company Act.

(ii)
No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers and J. Wood Capital Advisors LLC (“JWCA”)) in connection with the
Offering or any of the Transactions, and neither the Company nor any of its
Affiliates is under any obligation to pay any broker’s fee or commission in
connection with such Transactions (other than commissions or fees to the Initial
Purchasers or JWCA).

(jj)
No Restrictions on Payments of Dividends. Except as otherwise disclosed in the
Time of Sale Document and the Final Offering Memorandum, there is no encumbrance
or restriction on the ability of any Subsidiary of the Company (x) to pay
dividends or make other distributions on such Subsidiary’s capital stock or to
pay any indebtedness to the Company or any other Subsidiary of the Company, (y)
to make loans or advances or pay any indebtedness to, or investments in, the
Company or any other Subsidiary or (z) to transfer any of its property or assets
to the Company or any other Subsidiary of the Company.

(kk)
Sarbanes-Oxley. There is and has been no failure on the part of the Company and
the Subsidiaries or any of the officers and directors of the Company or any of
the Subsidiaries, in their capacities as such, to comply with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

(ll)
Foreign Corrupt Practices Act. None of the Company, any Subsidiary, any
director, any officer or, to the knowledge of the Company, after due inquiry,
any employee or any agent or other person acting on behalf of the Company or any
Subsidiary has, in the course of its actions for, or on behalf of, the Company
or any Subsidiary (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee from corporate funds; (iii) violated or is in violation
of any provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee; and the Company and the Subsidiaries, and, to the
knowledge of the Company and the Subsidiaries, its and their other affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to ensure, continued compliance therewith.



16


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(mm)
Money Laundering. The operations of the Company and the Subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the Company’s
knowledge, after due inquiry, threatened.

(nn)
OFAC. Neither the Company nor the Subsidiaries, any director, any officer nor,
to the Company’s knowledge, after due inquiry, any agent, employee or Affiliate
of the Company or any of the Subsidiaries or other person acting on their behalf
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the Offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of or business with any person, or in any country or territory, where such
activities or business currently are prohibited under any U.S. sanctions
administered by OFAC or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as
initial purchaser, advisor, investor or otherwise) of U.S. sanctions
administered by OFAC.

(oo)
Related Party Transactions. No relationship, direct or indirect, exists between
or among any of the Company or any affiliate of the Company, on the one hand,
and any director, officer, member, stockholder, customer or supplier of the
Company or any affiliate of the Company, on the other hand, which is required by
the Securities Act to be disclosed in an annual report on Form 10-K which is not
so disclosed in the Time of Sale Document and the Final Offering Memorandum.
There are no outstanding loans, advances (except advances for business expenses
in the ordinary course of business) or guarantees of indebtedness by the Company
or any affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(pp)
Stamp Taxes. There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities.

(qq)
Listing. The shares of Common Stock are registered pursuant to Section 12(b) of
the Exchange Act and are listed on the Nasdaq Global Select Market (“NASDAQ”),
and the Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the shares of Common Stock under the
Exchange Act or delisting the shares of Common Stock from NASDAQ, nor has the
Company received any notification that the SEC or NASDAQ is contemplating
terminating such registration or listing. To the Company’s knowledge, it is in
compliance in all material respects with all applicable listing requirements of
NASDAQ.



17


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(rr)
Lock-Ups. Each of the Company’s directors and executive officers listed in
Exhibit D has executed and delivered to the Representatives a lock-up agreement
in the form of Exhibit A hereto (a “Lock-up Agreement”). Exhibit D hereto
contains a true, complete and correct list of all directors and executive
officers of the Company. All directors and executive officers who are required
pursuant to this Agreement to execute and deliver a Lock-up Agreement are
collectively hereinafter referred to as the “Locked-up Persons.”

(ss)
Certificates. Each certificate signed by any officer of the Company or any of
the Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

5.    Covenants of the Company. The Company agrees:
(a)
Securities Law Compliance. To (i) advise the Initial Purchasers promptly after
obtaining knowledge (and, if requested by the Initial Purchasers, confirm such
advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or state
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(b)
Offering Documents. To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Representatives may reasonably
request, and (ii) promptly prepare, upon the Representatives’ reasonable
request, any amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum that the Representatives, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Company
hereby consents to the use of the Time of Sale Document and the Final Offering
Memorandum, and any amendments and supplements thereto, by the Initial
Purchasers in connection with Exempt Resales).

(c)
Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the applicable Closing
Date, or at any time prior to the completion of the resale by the Initial
Purchasers of all the Securities



18


US-DOCS\102962941.8

--------------------------------------------------------------------------------




purchased by the Initial Purchasers, unless the Initial Purchasers shall
previously have been advised thereof and shall have provided its written consent
thereto. Before making, preparing, using, authorizing, approving or referring to
any Company Additional Written Communications, the Company will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such written
communication for review at least one business day prior to the proposed use or
filing and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representatives reasonably object promptly
following receipt. The Company consents to the use by the Initial Purchasers of
a Company Additional Written Communication that contains (A) information
describing the preliminary terms of the Securities or their offering or (B)
information that describes the final terms of the Securities or their offering
and that is included in or is subsequently included in the Final Offering
Memorandum, including by means of the Pricing Supplement, provided that it has
received a copy thereof and did not reasonably object thereto. The Company will
give the Initial Purchasers notice of its intention to make any filing pursuant
to the Exchange Act from and after the date hereof through the Closing Date (or,
if later, through the earlier of completion of the distribution of the
Securities by the Initial Purchasers to Subsequent Purchasers) and will furnish
the Initial Purchasers with copies of any such documents a reasonable amount of
time prior to such proposed filing, as the case may be, and will not file or use
any such document to which the Initial Purchasers or its counsel shall
reasonably object.
(d)
Preparation of Amendments and Supplements to Offering Documents. So long as the
Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Representatives (or counsel for the Initial Purchasers), it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply in all material respects with any Applicable Law, to
prepare, at the expense of the Company, an appropriate amendment or supplement
to the Time of Sale Document and the Final Offering Memorandum (in form and
substance reasonably satisfactory to the Representatives) so that (A) as so
amended or supplemented, the Time of Sale Document and the Final Offering
Memorandum will not include an untrue statement of material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (B) the Time
of Sale Document and the Final Offering Memorandum will comply in all material
respects with Applicable Law and (ii) if in the reasonable judgment of the
Company it becomes necessary or advisable to amend or supplement the Time of
Sale Document or the Final Offering Memorandum so that the Time of Sale Document
and the Final Offering Memorandum will contain all of the information specified
in, and meet the requirements of, Rule 144A(d)(4) of the Securities Act, to
prepare an appropriate amendment or supplement to the Time of Sale Document or
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Representatives) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.



19


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(e)
“Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. states or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales;
provided that in connection therewith the Company shall not be required to (i)
qualify as a foreign corporation in any jurisdiction in which it would not
otherwise be required to so qualify, (ii) file a general consent to service of
process in any such jurisdiction, or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject. The Company will advise
the Initial Purchasers promptly of the suspension of any such exemption relating
to the Securities for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such exemption, the Company shall use its
best efforts to obtain the withdrawal thereof at the earliest possible moment.

(f)
Payment of Expenses. Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (B) the negotiation, printing, processing and distribution (including,
without limitation, word processing and duplication costs) and delivery of, each
of the Documents, (C) the preparation, issuance and delivery of the Securities,
(D) the qualification of the Securities for offer and sale under the securities
or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions (including, without
limitation, the reasonably incurred and documented fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification;
provided such fees and disbursements shall not exceed $15,000), (E) the listing
of the Conversion Shares on NASDAQ and/or any other exchange and (F) furnishing
such copies of the Time of Sale Document and the Final Offering Memorandum, and
all amendments and supplements thereto, as may reasonably be requested for use
by the Initial Purchasers, (ii) all fees and expenses of the counsel,
accountants and any other experts or advisors retained by the Company, (iii) all
fees and expenses (including fees and expenses of counsel) of the Company in
connection with approval of the Securities by DTC for “book-entry” transfer,
(iv) all fees charged by rating agencies in connection with the rating of the
Securities, (v) all fees and expenses (including reasonable and documented fees
and expenses of counsel) of the Trustee and the Company’s transfer agent, and
(vi) all other reasonably incurred and documented fees, disbursements and
out-of-pocket expenses incurred by the Initial Purchasers in connection with its
services to be rendered hereunder including, without limitation, travel and
lodging expenses, chartering of airplanes (subject to the prior approval of the
Company for any individual expense (or series of related expenses) that is in
excess of $10,000), roadshow or investor presentation expenses, word processing
charges, the costs of printing or producing any investor presentation materials,
messenger and duplicating service expenses, facsimile expenses and other
customary expenditures.



20


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(g)
Use of Proceeds. To use the proceeds of the Offering in the manner described in
the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

(h)
Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the applicable Closing Date,
and to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Securities.

(i)
Integration. Not to, and to ensure that no Affiliate of the Company will, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that would be integrated with the
sale of the Securities in a manner that would require the registration under the
Securities Act of the sale to the Initial Purchasers or to the Subsequent
Purchasers of the Securities.

(j)
Stabilization or Manipulation. Not to take, and to ensure that no Affiliate of
the Company will take, directly or indirectly, any action designed to or that
could be reasonably expected to cause or result in stabilization or manipulation
of the price of the Securities or any other reference security, whether to
facilitate the sale or resale of the Securities or otherwise.

(k)
DTC. To use its reasonable best efforts to permit the Securities to be eligible
for clearance and settlement through DTC.

(l)
Rule 144A Information. For so long as any of the Securities remain outstanding
and unless Rule 144(b)(1)(i) is not available, during any period in which the
Company is not subject to Section 13 or 15(d) of the Exchange Act, to make
available, upon request, to any owner of the Securities in connection with any
sale thereof and any prospective Subsequent Purchasers of such Securities from
such owner, the information required by Rule 144A(d)(4) under the Securities
Act.

(m)
Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Company to
the Trustee or to the holders of the Securities and, as soon as available,
copies of any reports or financial statements furnished to or filed by the
Company with the SEC or any national securities exchange on which any class of
securities of the Company may be listed, except for such reports, communications
or statements as may be available on EDGAR or the investor relations section of
the Company’s website.

(n)
Additional Offering Materials. Not to, and not to authorize or permit any person
acting on its behalf to, (i) distribute any offering material in connection with
the offer and sale of the Securities other than the Time of Sale Document and
the Final Offering Memorandum and any amendments and supplements to the Time of
Sale Document or the Final Offering Memorandum prepared in compliance with this
Agreement or (ii) solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (including,
without limitation, as such terms are used in



21


US-DOCS\102962941.8

--------------------------------------------------------------------------------




Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.
(o)
Sale of Restricted Securities. During the one year period after the applicable
Closing Date (or such shorter period as may be provided for in Rule 144 under
the Securities Act, as the same may be in effect from time to time), to not, and
to not permit any current or future Subsidiaries of either the Company or any
other Affiliates controlled by the Company to, resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by the Company, any current or future Subsidiaries or any other
Affiliates controlled by the Company, except pursuant to an effective
registration statement under the Securities Act.

(p)
Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities by the Company or the
initial resale of the Securities by the Initial Purchasers.

(q)
Conversion Shares. To reserve and keep available at all times, free of
pre-emptive rights, the full number of Conversion Shares issuable upon
conversion of the Securities.

(r)    Company Lock-Up. During the period commencing on and including the date
hereof and continuing through and including the 90th day following the date of
the Final Offering Memorandum (such period, extended as described below, being
referred to herein as the “Lock-up Period”), the Company will not, without the
prior written consent of the Representatives (which consent may be withheld in
their sole discretion), directly or indirectly: (i) sell, offer to sell,
contract to sell or lend any Common Stock or Related Securities (as defined
below); (ii) effect any short sale, or establish or increase any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) or liquidate or
decrease any “call equivalent position” (as defined in Rule 16a-1(b) under the
Exchange Act) of any Common Stock or Related Securities; (iii) pledge,
hypothecate or grant any security interest in any Common Stock or Related
Securities; (iv) in any other way transfer or dispose of any Common Stock or
Related Securities; (v) enter into any swap, hedge or similar arrangement or
agreement that transfers, in whole or in part, the economic risk of ownership of
any Common Stock or Related Securities, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise; (vi) announce
the offering of any Common Stock or Related Securities; (vii) file any
registration statement under the Securities Act in respect of any Common Stock
or Related Securities (other than as contemplated by this Agreement); or (viii)
publicly announce the intention to do any of the foregoing; provided, however,
that the Company may affect the transactions contemplated hereby; and provided
further, that the foregoing restrictions shall not apply to (A) the Securities
to be sold hereunder; (B) the issuance by the Company of shares of Common Stock
or options or rights to acquire shares of Common Stock pursuant to any existing
employee or director stock plan, including, without limitation, stock option,
restricted and incentive stock plans and (C) shares of Common Stock issued
directly to a seller or securityholder thereof in connection with any
acquisition, joint venture, commercial relationships or other strategic
transactions


22


US-DOCS\102962941.8

--------------------------------------------------------------------------------




undertaken by the Company, provided that the recipient shall execute a “lock-up”
agreement substantially in the form of Exhibit A hereto agreeing not to dispose
of such shares of Common Stock during the Lock-Up Period, provided further that
the aggregate number of shares of Common Stock that the Company may issue or
sell pursuant to this clause (C) shall not exceed 5% of the total number of
shares of the Company's Common Stock issued and outstanding immediately prior to
the consummation of the transactions contemplated by this clause (C). For
purposes of the foregoing, “Related Securities” shall mean any options or
warrants or other rights to acquire Common Stock or any securities exchangeable
or exercisable for or convertible into Common Stock, or to acquire other
securities or rights ultimately exchangeable or exercisable for, or convertible
into, Common Stock.
(s)
Investment Company. The Company and its Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

6.    Representations and Warranties of the Initial Purchasers. The Initial
Purchasers represent and warrant that:
(a)
Initial Purchasers Status, Resale Terms. It is a QIB and an institutional
accredited investor within the meaning of Rule 501(a)(1), (2), (3) or (7) of the
Securities Act and it will offer the Securities for resale and sell the
Securities only upon the terms and conditions set forth in this Agreement and in
the Time of Sale Document and the Final Offering Memorandum.

(b)
Sale of Restricted Exchange Securities. It will solicit offers to buy the
Securities only from, and will offer and sell the Securities only to, persons
reasonably believed by the Initial Purchasers to be QIBs; provided, however,
that in purchasing such Securities, such persons are deemed to have represented
and agreed as provided under the caption “Transfer Restrictions” contained in
the Time of Sale Document and the Final Offering Memorandum.

(c)
General Solicitation. No form of general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers or
sales of the Securities be made in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act.

7.    Conditions. The respective obligations of the Initial Purchasers hereunder
are subject to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
(a)    Rating Agencies. No “nationally recognized statistical rating
organization” (as that term is used in Section 3(a)(62) of the Exchange Act) (i)
has imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) to retain any rating assigned to the Company
or to any securities of the Company or (ii) has given notice to the Company that
it is considering (A) the downgrading, suspension, or withdrawal of, or any
review (or of any potential or intended review) for a possible change that does
not indicate the direction of the possible change


23


US-DOCS\102962941.8

--------------------------------------------------------------------------------




in, any rating so assigned (including, without limitation, the placing of any of
the foregoing ratings on credit watch with negative or developing implications
or under review with an uncertain direction) or (B) any change in the outlook
for any rating of the Company or any securities of the Company.
(b)
Closing Deliverables. The Initial Purchasers shall have received on the
applicable Closing Date:

(i)
Officer’s Certificate. A certificate dated the applicable Closing Date, signed
by (1) the Chief Executive Officer or (2) the principal financial or accounting
officer of the Company, in the name and on behalf of the Company and not in his
individual capacity, to the effect that (a) the representations and warranties
set forth in Section 4 hereof are true and correct with the same force and
effect as though expressly made at and as of the applicable Closing Date, (b)
the Company has performed and complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the applicable Closing Date, (c) at the applicable Closing Date,
since the date hereof or since the date of the most recent financial statements
in the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), no event or events have
occurred, no information has become known nor does any condition exist that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, (d) since the date of the most recent financial
statements in the Time of Sale Document and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto after the date hereof), other
than as described in the Time of Sale Document and the Final Offering Memorandum
or contemplated hereby, neither the Company nor any Subsidiaries has incurred
any liabilities or obligations, direct or contingent, not in the ordinary course
of business, that are material to the Company and the Subsidiaries, taken as a
whole, or entered into any transactions not in the ordinary course of business
that are material to the business, condition (financial or otherwise) or results
of operations or prospects of the Company and the Subsidiaries, taken as a
whole, and there has not been any change in the capital stock or long-term
indebtedness of the Company or any Subsidiary of the Company that is material to
the business, condition (financial or otherwise) or results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, and (e) the
sale of the Securities has not been enjoined (temporarily or permanently).

(ii)
Secretary’s Certificate. A certificate, dated the applicable Closing Date,
executed by the Secretary of the Company, certifying such matters as the
Representatives may reasonably request.

(iii)
Good Standing Certificates. A certificate evidencing qualification by such
entity as a foreign corporation in good standing issued by the Secretaries of
State (or comparable office) of each jurisdictions set forth on Schedule IV as
of a date within five days prior to the applicable Closing Date.



24


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(iv)
Solvency Certificate. A certificate of solvency, dated the applicable Closing
Date, executed by the principal financial or accounting officer of the Company
in substantially the form of Exhibit B attached hereto.

(v)
Company Counsel Opinion. The opinion of Bryan Cave Leighton Paisner LLP, counsel
to the Company, dated the applicable Closing Date, in substantially the form of
Exhibit C attached hereto.

(vi)
Initial Purchasers’ Counsel Opinion. An opinion, dated the applicable Closing
Date, of Latham & Watkins LLP, counsel to the Initial Purchasers, in form
satisfactory to the Representatives covering such matters as are customarily
covered in such opinions.

(vii)
Comfort Letters. The Initial Purchasers shall have received from KPMG LLP, the
registered public or certified public accountants of the Company, (A) a
customary initial comfort letter delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), dated the date hereof, in form and
substance reasonably satisfactory to the Representatives and their counsel, with
respect to the financial statements and certain financial information contained
in the Time of Sale Document and the Final Offering Memorandum, and (B) a
customary “bring-down” comfort letter, dated the applicable Closing Date, in
form and substance reasonably satisfactory to the Representatives and their
counsel, to the effect that KPMG LLP which includes, among other things, a
reaffirmation of the statements made in its initial letter furnished pursuant to
clause (A) with respect to such financial statements and financial information
contained in the Time of Sale Document and the Final Offering Memorandum.

(c)
Executed Documents. The Representatives shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Representatives), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

(d)
No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Representatives be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Document and the Final Offering Memorandum, or (ii) materially
impair the investment quality of any of the Securities.

(e)
No Hostilities. Any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the



25


US-DOCS\102962941.8

--------------------------------------------------------------------------------




financial markets of, the United States would be reasonably expected to make it,
in the Representatives’ sole judgment, impracticable or inadvisable to market or
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Document and the Final Offering
Memorandum or to enforce contracts for the sale of any of the Securities.
(f)
No Suspension in Trading; Banking Moratorium. (i) Trading in the Company’s
Common Stock shall have been suspended by the SEC or NASDAQ or a suspension or
limitation of trading generally in securities on NASDAQ or any setting of
limitations on prices for securities occurs on any such exchange or market, (ii)
the declaration of a banking moratorium by any Governmental Authority has
occurred or the taking of any action by any Governmental Authority after the
date hereof in respect of its monetary or fiscal affairs, (iii) a suspension or
limitation of trading in securities of the Company or (iv) a material disruption
in settlement or clearing services that, in the case of clause (i) or (ii) of
this paragraph, in the Representatives’ sole judgment could reasonably be
expected to have a material adverse effect on the financial markets in the
United States or elsewhere.

(g)
Listing. The Company shall have received the approval of NASDAQ of a Listing of
Additional Shares application concerning the Conversion Shares.

(h)
Lock-Up. The Representatives shall have received an executed lock-up agreement
in the form of Exhibit A hereto from each director and executive officer listed
on Exhibit D hereto.

(i)
Additional Documents. On or prior to the applicable Closing Date, the Company
shall have furnished to the Representatives such further certificates and
documents as the Representatives may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
8.    Indemnification and Contribution.
(a)
Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Initial Purchasers, their affiliates, directors, officers,
employees and agents, and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, against any losses, claims, damages or liabilities of any
kind to which any Initial Purchaser, affiliate, director, officer, employee,
agent or such controlling person may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as any
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon:

(i)
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document, any



26


US-DOCS\102962941.8

--------------------------------------------------------------------------------




Company Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto; or
(ii)
the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

(iii)
any breach by the Company of its representations, warranties and agreements set
forth herein;

and, subject to the provisions hereof, will reimburse, as incurred, any Initial
Purchaser and its affiliates, directors, officers, employees, agents and each
such controlling persons for any legal or other expenses incurred by such person
in connection with investigating, defending against, settling, compromising,
paying or appearing as a third-party witness in connection with any such loss,
claim, damage, liability, expense or action in respect thereof; provided,
however, the Company will not be liable in any such case to the extent (but only
to the extent) that a court of competent jurisdiction shall have determined by a
final, unappealable judgment that such loss, claim, damage, liability or expense
resulted solely from any untrue statement or alleged untrue statement or
omission or alleged omission made in the Preliminary Offering Memorandum, the
Time of Sale Document, any Company Additional Written Communication or the Final
Offering Memorandum or any amendment or supplement thereto in reliance upon and
in conformity with written information concerning any Initial Purchaser
furnished to the Company by any Initial Purchaser specifically for use therein,
it being understood and agreed that the only such information furnished by any
Initial Purchaser to the Company consists of the information set forth in
Section 13. The indemnity agreement set forth in this Section shall be in
addition to any liability that the Company may otherwise have to the indemnified
parties.
(b)
Indemnification by the Initial Purchasers. The Initial Purchasers agree to,
severally and not jointly, indemnify and hold harmless each of the Company and
its directors, officers, and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages, liabilities or expenses to
which the Company or any such director, officer or controlling person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as a
court of competent jurisdiction shall have determined by a final, unappealable
judgment that such losses, claims, damages, liabilities or expenses (or actions
in respect thereof) have resulted solely from (i) any untrue statement or
alleged untrue statement of any material fact contained in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
or any amendment or supplement thereto or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case to the extent (but only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written



27


US-DOCS\102962941.8

--------------------------------------------------------------------------------




information concerning the Initial Purchasers furnished to the Company by the
Representatives specifically for use therein as set forth in Section 13; and,
subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses incurred by the Company or
any such director, officer or controlling person in connection with any such
loss, claim, damage, liability, expense or action in respect thereof. The
indemnity agreement set forth in this Section shall be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties.
(c)
Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under this Section 8 unless and only to
the extent it is materially prejudiced as a proximate result thereof and (ii)
will not, in any event, relieve the indemnifying party from any obligations to
any indemnified party other than the indemnification obligation provided in this
Section 8. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
elect, jointly with any other indemnifying party similarly notified by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party; provided, however, that if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest, (ii)
the defendants in any such action include both the indemnified party and the
indemnifying party, and the indemnified party shall have concluded that a
conflict may arise between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be one or more legal defenses available to it and/or other indemnified parties
that are different from or additional to those available to the indemnifying
party, or (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after receipt by the indemnifying party of notice
of the institution of such action, then, in each such case, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties at the expense of the indemnifying party.
After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section for any legal or other
expenses, other than reasonable and documented costs of investigation,
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in



28


US-DOCS\102962941.8

--------------------------------------------------------------------------------




connection with such action the indemnifying party shall not be liable for the
fees and expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
designated by the Representatives in the case of Section 8(a) or the Company in
the case of Section 8(b), representing the indemnified parties under such
Section 8(a) or (b), as the case may be, who are parties to such action or
actions), (ii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party or
(iii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnifying party waived in writing
its rights under this Section, in which case the indemnified party may effect
such a settlement without such consent.
(d)    Settlements. No indemnifying party shall be liable under this Section for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of the indemnified party.
Notwithstanding the foregoing, if at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for legal or
other expenses as contemplated by Section 8(c) hereof, the indemnifying party
agrees that it shall be liable for any settlement or compromise of, or consent
to the entry of any judgment with respect to, any pending or threatened action
or claim effected without its written consent if (i) such settlement is entered
into more than 30 days after receipt by such indemnifying party of the aforesaid
request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement or compromise of, or consent to the entry of such judgment.


29


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(e)
Contribution. In circumstances in which the indemnity agreements provided for in
this Section is unavailable to, or insufficient to hold harmless, an indemnified
party in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof), each indemnifying party, in order to provide for
just and equitable contributions, shall contribute to the amount paid or payable
by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other hand,
from the Offering or (ii) if the allocation provided by the foregoing clause (i)
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Initial Purchasers
pursuant to Section 8(b) above, on the other hand, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.

(f)
Equitable Consideration. The Company and the Initial Purchasers agree that it
would not be equitable if the amount of such contribution determined pursuant to
Section 8(e) were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 8(e). Notwithstanding any other provision
of this Section, the Initial Purchasers shall not be obligated to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. Each Initial
Purchaser’s obligation to contribute hereunder shall be several in proportion to
their respective purchase obligations hereunder and not joint. For purposes of
Section 8(e), each director, officer, employee and affiliate of any Initial
Purchaser, and each person, if any, who controls any Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, shall have the same rights to contribution as any Initial Purchaser, and
each director, officer, and employee of the Company and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company.



30


US-DOCS\102962941.8

--------------------------------------------------------------------------------




9.    Termination. The Representatives may terminate this Agreement (i) at any
time prior to the applicable Closing Date by written notice to the Company if
any of the events described in Sections 7(d) (No Material Adverse Change), 7(e)
(No Hostilities) or 7(f) (No Suspension in Trading; Banking Moratorium) shall
have occurred or if the Initial Purchasers shall decline to purchase the
Securities for any reason permitted by this Agreement or (ii) on the applicable
Closing Date if any condition described in Section 7 is not fulfilled or waived
in writing by the Representatives on or prior to the applicable Closing Date.
Any termination pursuant to this Section shall be without liability on the part
of (a) the Company to the Initial Purchasers, except that the Company shall be
obligated to reimburse the Initial Purchasers for all reasonably incurred and
documented out-of-pocket expenses (including reasonably incurred and documented
fees and disbursements of Latham & Watkins LLP, counsel to the Initial
Purchasers) incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Securities, and upon demand the Company shall
pay the full amount thereof to the Representatives or (b) the Initial Purchasers
to the Company, except, in the case of each of clauses (a) and (b), that the
provisions of Sections 9 and 10 hereof shall at all times be effective and shall
survive such termination.
10.    Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Company set forth in or made pursuant to this Agreement shall remain operative
and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
the Initial Purchasers, (ii) the acceptance of the Securities, and payment for
them hereunder, and (iii) any termination of this Agreement.
11.     Defaulting Initial Purchaser. If, on the applicable Closing Date, any
one of the Initial Purchasers shall fail or refuse to purchase Securities that
it or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Securities which such defaulting Initial Purchaser agreed
but failed or refused to purchase is not more than one tenth of the aggregate
principal amount of Securities to be purchased on such date, the other Initial
Purchasers shall be obligated severally in the proportions that the principal
amount of Securities set forth opposite their respective names in Schedule I
hereto bears to the aggregate principal amount of Securities set forth opposite
the names of all such non defaulting Initial Purchasers to purchase the
Securities which such defaulting Initial Purchaser agreed but failed or refused
to purchase on such date. If, on the applicable Closing Date any Initial
Purchaser shall fail or refuse to purchase Securities which it or they have
agreed to purchase hereunder on such date and the aggregate principal amount of
Securities with respect to which such default occurs is more than one tenth of
the aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to the non-defaulting Initial Purchasers and the
Company for the purchase of such Securities are not made within 36 hours after
such default, this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers or of the Company. Any action taken under
this Section shall not relieve any defaulting Initial Purchaser from liability
in respect of any default of such Initial Purchaser under this Agreement.
12.    No Fiduciary Relationship. The Company hereby acknowledges that each
Initial Purchaser is acting solely as initial purchaser in connection with the
purchase and sale of the Securities. The Company further acknowledges that each
Initial Purchaser is acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length


31


US-DOCS\102962941.8

--------------------------------------------------------------------------------




basis, and in no event do the parties intend that the Initial Purchasers act or
be responsible as a fiduciary to the Company or their management, stockholders
or creditors or any other person in connection with any activity that the
Initial Purchasers may undertake or have undertaken in furtherance of the
purchase and sale of the Securities, either before or after the date hereof. The
Initial Purchasers hereby expressly disclaim any fiduciary or similar
obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that effect.
The Company and the Initial Purchasers agree that they are each responsible for
making their own independent judgments with respect to any such transactions and
that any opinions or views expressed by the Initial Purchasers to the Company
regarding such transactions, including, but not limited to, any opinions or
views with respect to the price or market for the Securities, do not constitute
advice or recommendations to the Company. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that either of the
Company may have against the Initial Purchasers with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
13.    Information Supplied by Representatives. The Company hereby acknowledges
that, for purposes of Section 4(b) and Section 8, the only information that the
Representatives have furnished to the Company specifically for use in the
Preliminary Offering Memorandum or the Final Offering Memorandum are the
statements set forth in (a) the sixth paragraph and (b) the fifth sentence of
the eighth paragraph under the caption “Plan of Distribution” in the Preliminary
Offering Memorandum and the Final Offering Memorandum.
14.    Miscellaneous.
Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: 555 Maryville University Drive,
Suite 600, Saint Louis, Missouri 63141, Attention: Paul E. Martin, with a copy
to: Bryan Cave Leighton Paisner LLP, 211 North Broadway, Suite 3600, Saint
Louis, Missouri 63102 Attention: Todd Kaye, Esq., and (ii) if to the Initial
Purchasers, to: Jefferies LLC, 520 Madison Avenue, New York, NY 10022, and to:
Nomura Securities International, Inc., Worldwide Plaza, 309 West 49th Street,
New York, New York 10019-7316, Attention: Head of Equity Capital Markets,
Americas (facsimile: 646-587-8768) with a copy to the Head of IBD Legal
(facsimile: 646-587-9548), with a copy to: Latham & Watkins LLP, 885 Third
Avenue, New York, NY 10022, Attention: Greg Rodgers, (or in any case to such
other address as the person to be notified may have requested in writing).
(a)
Beneficiaries. This Agreement has been and is made solely for the benefit of and
shall be binding upon the Company, the Initial Purchasers and to the extent
provided in Section 8 hereof, the controlling persons, affiliates, officers,
directors, partners, employees, representatives and agents referred to in
Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchasers merely because of such
purchase.



32


US-DOCS\102962941.8

--------------------------------------------------------------------------------




(b)
Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York. The Company hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the Transactions, and (ii) waives (a)
its right to a trial by jury in any legal action or proceeding relating to this
Agreement, the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of the Initial Purchasers and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

(c)
Entire Agreement; Counterparts. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

(d)
Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(e)
Separability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(f)
Amendment. This Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

(g)
USA Patriot Act. The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2011)), the Initial Purchasers are required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow the Initial Purchasers to properly identify their
clients.







33


US-DOCS\102962941.8

--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Initial Purchasers.
Very truly yours,

PERFICIENT, INC.


By: /s/ Jeffrey S. Davis            
Name:        Jeffrey S. Davis
Title:        Chief Executive Officer & President
Accepted and Agreed to:
JEFFERIES LLC




By: /s/ Patrick Bailey            
Name:     Patrick Bailey
Title:     Managing Director






NOMURA SECURITIES INTERNATIONAL, INC.




By: /s/ Michael Rintoul        
Name:     Michael Rintoul
Title:     Managing Director









--------------------------------------------------------------------------------






SCHEDULE I
INITIAL PURCHASERS
Initial Purchasers
Principal Amount
Jefferies LLC
$75,583,000
Nomura Securities International, Inc.
$31,977,000
Needham & Company, LLC
$4,360,000
A.G.P./Alliance Global Partners Corp
$4,360,000
Barrington Research Associates, Inc.
$4,360,000
Maxim Group LLC
$4,360,000
Total   
$125,000,000







US-DOCS\102962941.8

--------------------------------------------------------------------------------






SCHEDULE II
PRICING SUPPLEMENT


[See Attached]




US-DOCS\102962941.8

--------------------------------------------------------------------------------






PRICING TERM SHEET    CONFIDENTIAL
September 5, 2018


Perficient, Inc.
Offering of
$125,000,000 Aggregate Principal Amount of
2.375% Convertible Senior Notes due 2023


The information in this pricing term sheet supplements Perficient, Inc.’s
preliminary offering memorandum, dated September 4, 2018 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. Terms used, but not defined, in this pricing
term sheet have the respective meanings set forth in the Preliminary Offering
Memorandum. As used in this pricing term sheet, “we,” “our” and “us” refer to
Perficient, Inc. and not to its subsidiaries.


Issuer
Perficient, Inc.



Ticker / Exchange for
Common Stock
PRFT / NASDAQ Global Select Market (“NASDAQ”).



Trade Date
September 6, 2018.



Settlement Date
September 11, 2018, which is the fourth business day after the date of this
pricing term sheet. Currently, trades in the secondary market for convertible
notes ordinarily settle two business days after the date of execution, unless
the parties to the trade agree otherwise. Accordingly, investors in this
offering who wish to sell their Notes before the second business day preceding
the Settlement Date must specify an alternate settlement arrangement at the time
of the trade to prevent a failed settlement. Those investors should consult
their advisors.



Notes
2.375% convertible senior notes due 2023 (the “Notes”).



Principal Amount
$125,000,000 (or, if the initial purchasers fully exercise their option to
purchase additional Notes, $143,750,000) aggregate principal amount of Notes.



Offering Price
100% of the principal amount of the Notes, plus accrued interest, if any, from
the Settlement Date.



Maturity
September 15, 2023, unless earlier repurchased or converted.



Stated Interest Rate
2.375% per annum.



- 1 -



--------------------------------------------------------------------------------







Interest Payment Dates
March 15 and September 15 of each year, beginning on March 15, 2019.



Record Dates
March 1 and September 1.



Last Reported Sale Price per
Share of Common Stock on
NASDAQ on
September 5, 2018
$30.08.



Conversion Premium
Approximately 25.0% above the Last Reported Sale Price per Share of Common Stock
on NASDAQ on September 5, 2018.



Initial Conversion Price
Approximately $37.60 per share of our common stock.



Initial Conversion Rate
26.5957 shares of our common stock per $1,000 principal amount of Notes.



Use of Proceeds
We estimate that the net proceeds to us from this offering will be approximately
$120.8 million (or approximately $138.9 million if the initial purchasers fully
exercise their option to purchase additional notes), after deducting the initial
purchasers’ discounts and commissions and our estimated offering expenses. We
expect to use (i) up to approximately $56 million of the net proceeds from this
offering to pay down our revolving credit facility, (ii) approximately $40
million of the net proceeds from this offering to repurchase approximately 1.3
million shares of our common stock concurrently with the pricing of this
offering in privately negotiated transactions effected through one of the
initial purchasers or its affiliate, as our agent, (iii) $7.5 million of the net
proceeds to fund the cost of entering into the convertible note hedge
transactions described in the Preliminary Offering Memorandum (after such cost
is partially offset by the proceeds that we receive from entering into the
warrant transactions described in the Preliminary Offering Memorandum), and (iv)
the remaining proceeds for working capital or other general corporate purposes.
See “Description of the Concurrent Convertible Note Hedge Transactions and
Warrant Transactions” in the Preliminary Offering Memorandum for a additional
information concerning the note hedge and warrant transactions.



Book-Running Managers
Jefferies LLC

Nomura Securities International, Inc.


Co-Managers
Needham & Company, LLC



- 2 -

--------------------------------------------------------------------------------







A.G.P./Alliance Global Partners
Barrington Research Associates, Inc.
Maxim Group LLC


CUSIP / ISIN Numbers
71375U AA9 / US71375UAA97.



Increase to Conversion Rate in If a make-whole fundamental change occurs and the
conversion
Connection with a          date for the conversion of a Note occurs during the
related make-
Make-Whole Fundamental whole fundamental change conversion period, then, subject
to
Change
the provisions described in the Preliminary Offering Memorandum under the
caption “Description of Notes—Conversion Rights—Increase in Conversion Rate in
Connection with a Make-Whole Fundamental Change,” the conversion rate applicable
to such conversion will be increased by a number of shares set forth in the
table below corresponding (after interpolation, as described below) to the
effective date and the stock price of such make-whole fundamental change:

 
Stock Price
Effective Date
$30.08
$34.00
$37.60
$45.00
$50.00
$60.00
$75.00
$100.00
$125.00
$150.00
$175.00
$200.00
September 11, 2018
6.6489
4.8891
3.8168
2.5304
2.0416
1.4758
1.0481
0.6874
0.4819
0.3461
0.2493
0.1766
September 15, 2019
6.6489
4.5503
3.4346
2.1587
1.7054
1.2132
0.8623
0.5697
0.4018
0.2904
0.2110
0.1514
September 15, 2020
6.6489
4.2053
3.0176
1.7456
1.3370
0.9335
0.6671
0.4448
0.3157
0.2298
0.1685
0.1225
September 15, 2021
6.6489
3.7979
2.5021
1.2531
0.9170
0.6320
0.4584
0.3087
0.2202
0.1613
0.1192
0.0877
September 15, 2022
6.6489
3.2865
1.7944
0.6504
0.4490
0.3178
0.2367
0.1606
0.1151
0.0848
0.0632
0.0470
September 15, 2023
6.6489
2.8160
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000

If such effective date or stock price is not set forth in the table above, then:
•
if such stock price is between two stock prices in the table above or the
effective date is between two dates in the table above, then the number of
additional shares will be determined by a straight-line interpolation between
the numbers of additional shares set forth for the higher and lower stock prices
in the table and the earlier and later dates in the table above, as applicable,
based on a 365- or 366-day year, as applicable; and

•
if the stock price is greater than $200.00 (subject to adjustment in the same
manner as the stock prices set forth in the column headings of the table above
are adjusted, as described in the Preliminary Offering Memorandum under the
caption “Description of Notes—Conversion Rights—Increase in Conversion Rate in
Connection with a Make-Whole Fundamental Change—Adjustment of Stock Prices and
Number of Additional Shares”), or less than $30.08 (subject to adjustment in the
same manner), per share, then no additional shares will be added to the
conversion rate.



Notwithstanding anything to the contrary, in no event will the conversion rate
be increased to an amount that exceeds 33.2446 shares of our common stock per
$1,000 principal amount of Notes, which amount is subject to adjustment in the
same manner as, and at the same time and for the same events for which, the
conversion rate is required to be adjusted pursuant to the provisions


- 3 -

--------------------------------------------------------------------------------







described in the Preliminary Offering Memorandum under the caption “Description
of Notes—Conversion Rights—Conversion Rate Adjustments—Generally.”


* * *


This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this pricing
term sheet does not purport to be a complete description of the Notes or the
offering.


The offer and sale of the Notes and any shares of common stock issuable upon
conversion of the Notes have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and the Notes and any such shares cannot be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act. The Notes and any shares of common stock issuable upon
conversion of the Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”


You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this pricing term
sheet, in making an investment decision with respect to the Notes.


Neither this pricing term sheet nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.


ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.






- 4 -

--------------------------------------------------------------------------------






SCHEDULE III
LIST OF SUBSIDIARIES


Entity Name
Jurisdiction of Formation
Perficient Canada Corp.
Province of Ontario, Canada
BoldTech International, LLC
Colorado
BoldTech Systems (Hangzhou), Ltd.
People’s Republic of China
Perficient India Private Limited
India
Perficient UK Ltd.
United Kingdom
RAS Associates, LLC
Delaware

























“*” indicates a “Foreign Restricted Subsidiary” as defined in the Indenture.










US-DOCS\102962941.8

--------------------------------------------------------------------------------






SCHEDULE IV
LIST OF JURISDICTIONS




California
Colorado
Florida
Georgia
Illinois
Massachusetts
Michigan
Minnesota
Missouri
New York
Texas




US-DOCS\102962941.8